DETAILED ACTION
This action is responsive to the following communications: the Application filed September 18, 2020, and the information disclosure statement (IDS) filed December 15, 2020.
Claims 1-20 are pending. Claims 1, 10 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. INDIA 201911037924, filed on 09/20/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 recites “wherein the read port of the first bit cell is coupled to a first virtual ground, a first read word line of the plurality of word lines, and a read bit line of the plurality of bit lines, wherein the read port of the second bit cell is coupled to a second virtual ground, a second read word line of the plurality of word lines, and the read bit line, and wherein each of the first and second virtual grounds are operatively connected to the first and second read word lines respectively through an inverter.”.
There is insufficient antecedent basis for these limitations in the claim. Clarification is required.
Claims 11-17 are rejected due to claim dependency.
Claim 18 recites “setting a virtual ground coupled to the read port of the bit cell to a complement of a logic value carried on the read word line of the bit cell.". There is insufficient antecedent basis for these limitations in the claim. Clarification is required.
.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “wherein the read port of the first bit cell is coupled to a first virtual ground, a first read word line of the plurality of word lines, and a read bit line of the plurality of bit lines, wherein the read port of the second bit cell is coupled to a second virtual ground, a second read word line of the plurality of word lines, and the read bit line, and wherein each of the first and second virtual grounds are operatively connected to the first and second read word lines respectively through an inverter.”. It is not clear what is claimed. Clarification is required. 
Claims 11-17 are rejected due to claim dependency.
Claim 18 recites “setting a virtual ground coupled to the read port of the bit cell to a complement of a logic value carried on the read word line of the bit cell." It is not clear what is claimed. Clarification is required. 
Claims 19-20 are rejected due to claim dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujiwara et al. (US 2020/0066333).
Regarding independent claims 1, Fujiwara et al. disclose a memory cell array, comprising: 
a write port and a read port being connected through a first data storage line and a second data storage line (see FIG. 2 along with FIG. 1); and 
a plurality of word lines and bit lines arranged in rows and columns such that the read port is coupled to a virtual ground (FIG. 2: CN1), a read word line of the plurality of word lines, and a read bit line of the plurality of bit lines (see FIGS. 1-2), wherein the read port comprises: 
a first transistor (FIG. 2: MR1) coupled to at least the read bit line (RBL) and the virtual ground (SL), 
a second transistor (MR2) coupled to at least the first data storage line (DN1) and the first transistor (MR1), 
a third transistor (MR4) coupled to at least the second data storage line (DN2), the read word line (RWL), the first transistor (MR1), and the second transistor (MR2), and 

Regarding claims 2, Fujiwara et al. disclose the write port is configured to store a data value, the first data storage line is configured to carry the data value to the read port, and the second data storage line is configured to carry a complement of the data value to the read port (see FIG. 2 and accompanying disclosure).
Regarding claims 5, Fujiwara et al. disclose the second data storage line is connected to a gate terminal of the third transistor (see FIG. 2 and accompanying disclosure).
Regarding independent claims 10, as best as can be understood, Fujiwara et al. teach a memory device, comprising: 
a memory cell array comprising first bit cell (see e.g., FIG. 6: C[1], along with FIG. 2: 201) and second bit cell (FIG. 6: C[2], FIG. 2: 201), wherein each of the first bit cell and the second bit cell comprises a write port (FIG. 2: port through WBL) and a read port (FIG. 2: port through RBL) being connected through a first data storage line (FIG. 2: DN1) and a second data storage line (FIG. 2: DN2); and 
a plurality of word lines (see FIG. 2: WWL, RWL, along with FIG. 6) and bit lines (FIG. 2: WBL, RBL, and e.g., FIG. 6) arranged in rows and columns and being connected to the first bit cell and the second bit cell (see e.g., FIG. 6), 
 wherein the read port of the first bit cell (see FIG. 2 and FIG. 6: C[1]) is coupled to a first virtual ground (CN1), a first read word line of the plurality of word lines (RWL), and a read bit line (RBL) of the plurality of bit lines, 

wherein each of the first and second virtual grounds are operatively (see FIG. 6, i.e., by controlling EN1-N) connected to the first and second read word lines respectively through an inverter (see FIGS. 2 and 6, and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2020/0066333) in view of Kumar et al. (US 2016/0225437).
Regarding claims 6, Fujiwara et al. teach the limitations of claim 1.
Fujiwara et al. do not explicitly disclose the read bit line is further coupled to an inverter and the output of the inverter is accessible for a memory read operation.
Kumar et al. teach the deficiencies in FIG. 2: 240.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kumar et al. to the teaching of Fujiwara et al. such that an operation of a memory, as taught by Fujiwara et al., utilizes a output of the inverter, as taught by Kumar et al., for the purpose of performing single-end data output, thereby achieving power saving such as leakage power.

Regarding claims 11-17 are rejected for the same reason set forth above as applied to claims 1-9.

Claims 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2016/0225437) in view of Fujiwara et al. (US 2020/0066333).
Regarding independent claims 18, Kumar et al. teach a method, comprising: 
operating a memory cell array in response to a read operation (see e.g., FIG. 2 and e.g., para. 0034: … for reading data …), wherein the memory cell array comprises a write port (FIG. 2: port through WBL) storing a data value and a read port (port through RBL) coupled to a read word line (RWL) and a read bit line (RBL); 
pre-charging (PRECH) the read bit line (RBL) to a supply voltage (Vcc); and 
operating an inverter (240) coupled to the read bit line to read the data value (Sense Out).
Kumar’s read data path (TR1 through TR2) does not explicitly disclose setting a virtual ground coupled to the read port of the bit cell to a complement of a logic value carried on the read word line of the bit cell.
As best as can be understood, Fujiwara et al. teach setting a virtual ground (FIG. 2: SL) coupled to the read port (RBL) of the bit cell to a complement of a logic value carried on the read word line (RWL) of the bit cell (see FIG. 2 and accompanying disclosure).
Kumar and Fujiwara are analogous art because they both are directed to SRAM memory operation and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Fujiwara et al. to the teaching of Kumar et al. such that an operation of a memory, as taught by Kumar et al., utilizes a virtual ground, as taught by Fujiwara et al., for the purpose of adjusting a voltage level of ground (see Fujiwara, para. 0028), thereby achieving power saving such as leakage power.
Regarding claims 19, Kumar et al. and Fujiwara et al., as combined, teach the limitations of claim 18.
Kumar et al. and Fujiwara et al. further teach operating the memory cell array comprises passing the data value in the write port to the read port through a data storage line and a complementary data storage line (see Kumar and Fujiwara’s FIGS. 2, and accompanying disclosure).
Regarding claims 20, Kumar et al. and Fujiwara et al., as combined, teach the limitations of claim 18.
Fujiwara et al. further teach setting the virtual ground comprises: setting the virtual ground to a logic value of '0' in response to a selection of the bit cell (para. 0028: a ground voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Fujiwara et al. for the same purpose of adjusting a voltage level of ground (see Fujiwara, para. 0028), thereby achieving power saving such as leakage power.

Allowable Subject Matter
Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SUNG IL CHO/Primary Examiner, Art Unit 2825